Detailed Action

Objections

Claim(s) 1-17 is/are objected to because of the following informalities:  

In regards to claim 1, the last line of the claim recites “a magnitude of an analyte concentration in the analyte-containing fluid”. The limitation of analyte concentration in the analyte concentration fluid was previously defined in the claim. Therefore, the last line of the claim must recite “a magnitude of [[an]] the analyte concentration in the analyte-containing fluid”. Appropriate correction is required.

In regards to claim(s) 2-17, the claim(s) is/are objected due to its/their dependency on objected claim 1.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8, 10 and 23-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 7, 12, 16, 17, 23, 24 and 28-30 of copending Application No. 16/796,920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the reference application recite a method and system to determine analyte concentration in an analyte-containing fluid using harmonic relationships, whereas the claims of the instant application are broader version of claim(s) of the reference application as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the reference application, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








Instant Application
16/796,906
Co-Pending Application
16/796,920
1. A method of electronically probing an oxidation-reduction reaction in an analyte-containing fluid, comprising: 

applying, by a first circuit, a periodic excitation signal to the analyte-containing fluid, wherein the periodic excitation signal has a fundamental frequency; 







generating, by a second circuit while the first circuit is applying the periodic excitation signal, a current measurement signal, wherein the current measurement signal has a magnitude indicative of a current produced by an oxidation-reduction reaction in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; 

sampling, by a third circuit, the current measurement signal; 

providing, by the third circuit, digitized time-domain sample data representative of the current measurement signal; 

extracting a plurality of harmonic signals based, at least in part, on the digitized time-domain sample data, wherein the harmonic signals are harmonics of the fundamental frequency, and each harmonic signal has a corresponding strength; 


calculating a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; 

accessing a harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and 

determining, based on the harmonic relationship database and the calculated set of harmonic 


determining an approximate analyte concentration in an analyte-containing fluid;  57ADC 170005-02 

determining a frequency of a periodic excitation signal to apply to the analyte-containing fluid based at least in part on the determined approximate analyte concentration; 

applying, by a first circuit, the periodic excitation signal to the analyte-containing fluid; 

generating, by a second circuit while the first circuit is applying the periodic excitation signal, a current measurement signal, wherein the current measurement signal has a magnitude indicative of a current produced by an oxidation-reduction reaction in the analyte-containing fluid, the magnitude dependent, at least in part, on analyte concentration in the analyte-containing fluid; 


sampling, by a third circuit, the current measurement signal; 

providing, by the third circuit, digitized time-domain sample data representative of the current measurement signal; 

extracting a plurality of harmonic signals based, at least in part, on the digitized time-domain sample data, wherein the harmonic signals are harmonics of a fundamental frequency of the periodic excitation signal, and each harmonic signal has a corresponding strength; 

calculating a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; and 








determining, based on the calculated set of harmonic relationships, a magnitude of an analyte concentration in the analyte-containing fluid.
1. A method of electronically probing an oxidation-reduction reaction in an analyte-containing fluid, comprising: 





applying, by a first circuit, a periodic excitation signal to the analyte-containing fluid, wherein the periodic excitation signal has a fundamental frequency; 

generating, by a second circuit while the first circuit is applying the periodic excitation signal, a current measurement signal, wherein the current measurement signal has a magnitude indicative of a current produced by an oxidation-reduction reaction in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; 

sampling, by a third circuit, the current measurement signal; 

providing, by the third circuit, digitized time-domain sample data representative of the current measurement signal; 

extracting a plurality of harmonic signals based, at least in part, on the digitized time-domain sample data, wherein the harmonic signals are harmonics of the fundamental frequency, and each harmonic signal has a corresponding strength; 


calculating a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; 

accessing a harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and 

determining, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of an analyte concentration in the analyte-containing fluid.
12. A method of continuous glucose monitoring (CGM), comprising: 


generating, by a periodic excitation signal generator, a periodic excitation signal having an amplitude and a fundamental frequency; 

applying the periodic excitation signal to an electrode of a CGM sensor; 



sensing, by a current sensor circuit, a current through the CGM sensor to produce a measured current signal; 







sampling, by a sampling circuit, the measured current signal at a sampling rate, for a period of time, at a bit resolution, to produce a set of time-domain sample data; 



transforming the set of time-domain sample data to a set of frequency-domain data, wherein the set of frequency-domain data includes at least a strength of each one of a predetermined number of harmonics of the fundamental frequency; 


generating a set of harmonic relationships based on a strength of each of the predetermined number of harmonics; and 








determining a glucose level based on the set of harmonic relationships.

16. The method of claim 12, wherein the fundamental frequency is between 0.1 Hz and 10 Hz.  
8. The method of claim 7, wherein the first sampling rate is in a range of 10 samples per second to 1000 samples per second.
17. The method of claim 12, wherein the sampling rate is between 10 samples per second and 1000 samples per second.
23. A continuous analyte monitoring (CAM) system, comprising: 




a first circuit configured to apply a periodic excitation signal to an analyte-containing fluid; 





a second circuit configured to generate a current measurement signal, the current measurement signal having a 56ADC 170005-01 magnitude indicative of a current in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; 

a third circuit configured to sample the current measurement signal, and further configured to produce digitized time-domain sample data; and 


a processor coupled to a memory, the memory having a harmonic relationship database stored therein, and further having instructions stored therein that, when executed by the processor, cause the processor to: 

extract a plurality of harmonic signals from the digitized time-domain sample data; 

calculate a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; 

access the harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and 

determine, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.
1. A continuous glucose monitoring (CGM) system, comprising: 

a CGM sensor configured for insertion into a region of interstitial fluid in a user; 

first electronic circuitry configured to couple to the CGM sensor and configured to be removably attached to an external surface of the user, wherein the first electronic circuitry includes a periodic excitation signal generator configured to couple to the CGM sensor, 

a current sensor configured to couple to the CGM sensor, and 





a sampling circuit configured to couple to the current sensor, the sampling circuit configured to output sampled time-domain data; and


second electronic circuitry coupled to the first electronic circuitry, wherein the second electronic circuitry is configured to 



extract a predetermined number of harmonics from the sampled time-domain data, 

generate a set of harmonic relationships based on the extracted harmonics, and 









determine a glucose level based on the set of harmonic relationships.

2. The CGM system of claim 1, wherein the first electronic circuitry and the second electronic circuitry are disposed in a wearable portion of the CGM system.
26. The CAM system of claim 23, wherein the instructions when executed by the processor further cause the processor to 57ADC 170005-01 transform the digitized time-domain sample data to frequency domain data.
7. The CGM system of claim 1, wherein the second electronic circuitry is configured to extract a predetermined number of harmonics from the sampled time-domain data by transforming the sampled time-domain data to frequency-domain data.
23. A continuous analyte monitoring (CAM) system, comprising: 

a first circuit configured to apply a periodic excitation signal to an analyte-containing fluid; 





a second circuit configured to generate a current measurement signal, the current measurement signal having a 56ADC 170005-01 magnitude indicative of a current in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; 

a third circuit configured to sample the current measurement signal, and further configured to produce digitized time-domain sample data; and 


a processor coupled to a memory, the memory having a harmonic relationship database stored therein, and further having instructions stored therein that, when executed by the processor, cause the processor to: 

extract a plurality of harmonic signals from the digitized time-domain sample data; 

calculate a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; 

access the harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and 

determine, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.
23. An analyte monitoring system, comprising: 


a first circuit configured to apply a periodic excitation signal to an analyte-containing fluid, the periodic excitation signal having a fundamental frequency selected based at least in part on an approximate analyte concentration within the analyte- containing fluid; 

a second circuit configured to generate a current measurement signal, the current measurement signal having a magnitude indicative of a current in the analyte-containing fluid, the magnitude dependent, at least in part, on the analyte concentration in the analyte-containing fluid; 

a third circuit configured to sample the current measurement signal, and further configured to produce digitized time-domain sample data; and 


a processor coupled to a memory, the memory having instructions stored therein that, when executed by the processor, cause the processor to: 


extract a plurality of harmonic signals from the digitized time-domain sample data; 

calculate a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; and 








determine, based on the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.  

24. The analyte monitoring system of claim 23 wherein the first circuit, the second circuit, the third circuit, the processor, and the memory are disposed on a wearable portion of the analyte monitor system.
Part of claim 23: a processor coupled to a memory, the memory having a harmonic relationship database stored therein, and further having instructions stored therein that, when executed by the processor, cause the processor to:

access the harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and 

determine, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.
27. The analyte monitoring system of claim 23 wherein the memory includes a harmonic relationship database stored therein, and further having instructions stored therein that, when executed by the processor, cause the processor to: 

access the harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and 

determine, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.
23. A continuous analyte monitoring (CAM) system, comprising: 

a first circuit configured to apply a periodic excitation signal to an analyte-containing fluid; 


a second circuit configured to generate a current measurement signal, the current measurement signal having a 56ADC 170005-01 magnitude indicative of a current in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; 

a third circuit configured to sample the current measurement signal, and further configured to produce digitized time-domain sample data; and 


a processor coupled to a memory, the memory having a harmonic relationship database stored therein, and further having instructions stored therein that, when executed by the processor, cause the processor to: 

extract a plurality of harmonic signals from the digitized time-domain sample data; 

calculate a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; 



determine, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.



a first circuit configured to apply a periodic excitation signal to an analyte-containing fluid; 


a second circuit configured to generate a current measurement signal, the current measurement signal having a 58ADC 170005-02 magnitude indicative of a current in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; 

a third circuit configured to sample the current measurement signal, and further configured to produce digitized time-domain sample data; and 


a processor coupled to a memory, the memory having instructions stored therein that, when executed by the processor, cause the processor to: 


extract a plurality of harmonic signals from the digitized time-domain sample data; 

calculate a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; and 









determine, based on the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.  

25. The CAM system of claim 24, wherein the processor, and the memory are disposed in the wearable device.
30. The analyte monitoring system of claim 29 wherein the first circuit, the second circuit, the third circuit, the processor, and the memory are disposed on a wearable portion of the analyte monitor system.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14, 16 and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 14, the claim recites in lines 1-2 “displaying the analyte concentration”. It is unclear if the limitation of lines 1-2 are referring to the analyte concentration defined in line 11 of claim 1, to one of the corresponding analyte concentrations defined in claim 1 or to the analyte concentration defined in the last line 
“displaying the analyte concentration in the analyte-containing fluid”.

In regards to claim 16, the claim recites in line 2 “distinguish the analyte from”. The word “the” in front of the limitation(s) “analyte” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 only defines analyte containing fluid and analyte concentration. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “distinguish [[the]] an analyte from”.

In regards to claim 27, the last line of the claim has the same issues as described in the rejection of claim 14 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to transmit the analyte concentration in the analyte-containing fluid”.
	
Allowable Subject Matter

Claim(s) 1 and 23 would be allowable if a terminal disclaimer is filed to overcome the provisional nonstatutory double patenting rejection, set forth in this Office action.

In regards to claims 1 and 23, Elder et al. (US-2015/0073718) teaches a method and a system to determine the analyte concentration by calculating a phase difference that us calculated using harmonics of a signal [fig. 9, par. 0079, par. 0083].
Fuller et al. (US-5,792,668) teaches a method and a system for determining the analyte concentration by generating an electromagnetic signal at different frequencies and determine the concentration using a table that correlates amplitude changes in a return signal with harmonic frequency against concentration [col. 6 L. 8-12, col. 10 L. 29-35].
Nakata et al. (Discrimination of Glucose from Its Interferences Using and Amperometric Sensor Based on Electrochemical Nonlinearity), which was provided by the applicant in the IDS, teaches that glucose concentration can be determined by transforming a current output to frequency domain and evaluating the amplitude of higher harmonics [pg. 4304 Experimental Section lines 1-8, pg. 4305 second column last 10 lines].
However, the cited prior art does not teach either by anticipation or combination the following limitations: calculating a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; accessing a harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and determining, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of an analyte concentration in the analyte-containing fluid.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685